Citation Nr: 1012455	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-12 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.  

The Veteran contends that he sustained an injury to his 
right foot while on active duty at the Marine Corp Air 
Station, Cherry Point, North Carolina, in August 1966.  He 
stated a pole fell on his right foot and caused a fracture.  
Veteran claimed he was taken to the Naval Hospital on base 
for further examination and x-rays and was placed on 
convalescent leave.  Upon separation from his military 
service, the Veteran claimed his right foot continued to be 
painful but was treated with over-the-counter medication.  
See Notice of Disagreement, dated November 2007.

According to the in-service treatment records, the Veteran 
sustained an injury to his right foot when a pole fell on 
his foot.  The Veteran was diagnosed with a contusion and 
laceration of the right foot.  The foot was x-rayed, 
sutured, scrubbed with phisonex, and was given a tetanus 
shot.  The medical officer who treated the Veteran noted 
that "the injury is not likely to result in permanent injury 
or disability" and that it occurred in the line of duty and 
was not the result of the Veteran's misconduct.  See in-
service treatment record, dated March 1966.  The Veteran's 
separation examination report is negative for any residual 
due to the foot injury.  See Separation record, dated June 
1968.   

The Veteran submitted private treatment records from Dr. D. 
F. Grider, a private medical examiner, who reported a scar 
on his right foot, pain in the first, second and third 
metatarsal.  However, an x-ray reveals no discreet old 
fracture.  A contusion and inflammation to the foot was 
noted. Furthermore, there was a possibility of gout present 
and Dr. Grider recommended that the Veteran receive 
treatment from the VA for his right foot.  See Dr. D. F. 
Grider private treatment record, dated September 2009.

Dr. Grider opined that upon examination of the Veteran's 
right foot, it was his opinion that the "injury and pain is 
directly related to an accident he had while service in the 
military in 1966."  See Dr. D. F. Grider's letter, dated 
September 2009. 

While Dr. Grider has given a positive nexus opinion as to 
the etiology of the Veteran's right foot condition, the 
Board finds that the opinion is not adequate as no rationale 
was given to support his opinion.  When the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

No VA examination has been given in this appeal.  However, 
based upon the in-service treatment record demonstrating an 
injury during service, a positive nexus opinion (albeit 
without adequate rationale), a current assessment of 
contusion and inflammation of the right foot, and the 
Veteran's credible statements, a VA examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination to determine whether it is at 
least as likely or not (a 50 percent or 
greater degree of probability) that any 
right foot disability is etiologically 
related to service, namely, as a result 
of his right foot injury in March 1966.  
All findings should be reported in 
detail.  Any appropriate diagnostic tests 
and studies should be accomplished.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report. 

2.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for right foot disability.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


